DETAILED ACTION
Remarks
The instant application having Application No. 15/214901 filed on July 20, 2016.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-20 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. Seth A. Newman (Reg. No. 73,745) on April 29, 2021.

Please amend the claims as follows:

1.	(Currently Amended)  A method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for database operation, the method comprising: 	receiving, concurrently, a plurality of requests which includes a scan request to obtain first data associated with a plurality of keys stored in a database, wherein the scan request specifies to retrieve all values of keys between a first key and a second key; 	updating, upon receipt of the scan request, a global version number associated with the plurality of keys before performing the scan requested; 	obtaining, after the global version number is updated, with respect to each of the plurality of keys, the first data associated with the plurality of keys based on the updated global version number by 

2. 	(Previously Presented)  The method of claim 1, wherein updating the global version number comprises: 	retrieving the global version number in the database; and 	increasing the global version number to obtain the updated global version number.

3.	(Previously Presented)  The method of claim 2, wherein the relevant version number is a largest version number below the updated global version number that is associated with each of the plurality of keys in the database.

4.	(Previously Presented)  The method of claim 1, wherein the plurality of requests includes a get request to retrieve second data associated with a key specified in the get request, the method further comprises: 	obtaining the second data associated with the key specified in the get request based on the updated global version number; and 	providing the second data in response to the get request.

5.	(Previously Presented)  The method of claim 4, wherein obtaining the second data associated with the key specified in the get request based on the updated global version number comprises: 	determining a relevant version number for the key specified in the get request, wherein the relevant version number is a largest version number below the updated global version number that is associated with the key specified in the get request in the database; and 	retrieving a value of the key specified in the get request associated with the relevant version number.

6.	(Previously Presented)  The method of claim 1, wherein the plurality of requests includes a put request to update the database with second data associated with a key specified in the put request, the method further comprises: 	updating the database with the second data associated with the key specified in the put 

7.	(Previously Presented)  The method of claim 6, further comprising: 	when the put request is not associated with a first version number, assigning the global version number to be the first version number associated with the put request; and 	associating the first version number with the key specified in the put request in the database when the key specified in the put request does not have a version number in the database.

8.	(Currently Amended)  A system, having at least one processor, storage, and a communication platform connected to a network for database operation, the system comprising: 	a request classifier configured to:		receive, concurrently, a plurality of requests; and 		classify each of the plurality of requests into one of a scan request to obtain first data associated with a plurality of first keys stored in a database, a get request to obtain second data associated with a second key stored in the database, and a put request to update the database with third data associated with a third key, wherein the plurality of requests includes the scan request, and wherein the scan request specifies to retrieve all values of keys between a first key and a second key; and 	a data scanner configured to: 		receive the scan request from the request classifier; 		update, upon receipt of the scan request, a global version number associated with the plurality of first keys before performing the scan requested; 		obtaining, after the global version number is updated, with respect to each of the plurality of keys, the first data associated with the plurality of keys based on the updated global version number by 

9.	(Previously Presented)  The system of claim 8, wherein the global version number being updated comprises the data scanner being configured to:

10.	(Previously Presented)  The system of claim 9, wherein the relevant version number is a largest version number below the updated global version number that is associated with each of the plurality of first keys in the database.

11.	(Previously Presented)  The system of claim 8, wherein the plurality of requests includes a get request to retrieve second data associated with a second key specified in the get request, and wherein the system further comprises a data reader configured to: 	obtain the second data associated with the second key specified in the get request based on the updated global version number; and 	provide the second data in response to the get request.

12.	(Previously Presented)  The system of claim 11, wherein the second data associated with the second key specified in the get request based on the updated global version number being obtained comprises the data reader being configured to: 	determine a relevant version number for the second key specified in the get request, wherein the relevant version number is a largest version number below the updated global version number that is associated with the second key specified in the get request in the database; and 	retrieve a value of the second key specified in the get request associated with the relevant version number.

13.	(Previously Presented)  The system of claim 8, wherein the plurality of requests includes a put request to update the database with third data associated with a third key specified in the put request, and the system further comprises a data updater configured to: 	update the database with the third data associated with the third key specified in the put request; and 	transmit a confirmation in response to the put request.

14.	(Previously Presented)  The system of claim 13, wherein the data updater is further configured to: 	when the put request is not associated with a first version number, assign the global version number to be the first version number associated with the put request; and 	associate the first version number with the third key specified in the put request in the database when the third key specified in the put request does not have a version number in the database.	

15.	(Currently Amended)  A machine-readable tangible and non-transitory medium having information for database operation, when read by a machine, effectuate operations comprising: 	receiving, concurrently, a plurality of requests which includes a scan request to obtain first data associated with a plurality of keys stored in a database, wherein the scan request specifies to retrieve all values of keys between a first key and a second key; 	updating, upon receipt of the scan request, a global version number associated with the plurality of keys before performing the scan requested;
obtaining, after the global version number is updated, with respect to each of the plurality of keys, the first data associated with the plurality of keys based on the updated global version number by 

16.	(Previously Presented)  The machine-readable tangible and non-transitory medium of claim 15, wherein updating the global version number comprises: 	retrieving the global version number in the database; and 	increasing the global version number.

17.	(Previously Presented)  The machine-readable tangible and non-transitory medium of claim 16, wherein the relevant version number is a largest version number below the updated global version number that is associated with each of the plurality of keys.

18.	(Previously Presented)  The machine-readable tangible and non-transitory medium of claim 15, wherein the plurality of requests includes a get request to retrieve second data associated with a key specified in the get request, the operations further comprise: 	obtaining the second data associated with the key specified in the get request based on the updated global version number; and 	providing the second data in response to the get request.

19.	(Previously Presented)  The machine-readable tangible and non-transitory medium of claim 18, wherein obtaining the second data associated with the key specified in the get request based on the updated global version number comprises: 	determining a relevant version number for the key specified in the get request, wherein the relevant version number is a largest version number below the updated global version number that is associated with the key specified in the get request in the database; and 	retrieving a value of the key specified in the get request associated with the relevant version number.

20.	(Previously Presented)  The machine-readable tangible and non-transitory medium of claim 15, wherein the plurality of requests includes a put request to update the database with second data associated with a key specified in the put request, the operations further comprise: 	updating the database with the second data associated with the key specified in the put request;  	when the put request is not associated with a first version number, assigning the global version number to be the first version number associated with the put request; and 	associating the first version number with the key specified in the put request in the database when the key specified in the put request does not have a version number in the database.

Examiner’s Statement of Reasons for Allowance

Claims 1-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Arai (US Patent Publication No. 2016/0041885 A1) discloses that each node constituting data replicating system returns a response to a data operation requesting device upon having written, into a temporary storage device of the node itself, a post-update log of a data record for which an operation requested by a data operation request was executed. Furthermore, when a checkpoint is reached, each node updates a data record storage unit of the node itself on the basis of the post-update log of the data record stored in the temporary storage device of the node itself, writes the post-update log of the data record stored in the temporary storage device of the node itself into an update history storage unit of the node itself, and writes, into a shared storage device shared with other nodes, checkpoint information having information for specifying a latest post-update log written into the update history storage unit.
Prior art of record Endo (US Patent Publication No. 2016/0179408 A1) discloses an information processing system includes a server and a client. The server includes a storage, a receiver, and a storage controller. The storage is configured to store data and its version in a record indexed by a key for identifying the record. The receiver is configured to receive, from the client, a write request including write data, requested key for identifying a record where the write data is to be stored, and a write version that indicates a version of the write data. The storage controller is configured to replace the data and its version in the record identified by the requested key with the requested write data and the requested write version, respectively, if the version in the record identified by the requested key is smaller than the write version.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “obtaining, after the global version number is updated, with respect to each of the plurality of keys, the first data associated with the plurality of keys based on the updated global version number by: determining a relevant version number of the key, and retrieving a value of the key associated with the relevant version number, wherein the first data comprises the value retrieved for each of the plurality of keys; and providing the first data in response to the scan request.”

Independent claims 8 and 15 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168